DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 10, and 20 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the closest prior art, Osterhout (2016/0109713, of record), discloses an optical waveguide (at least Figure 5, 202, upper optical module) comprising: a first substrate layer (418, TIR wedge); a media layer (420, corrective wedge) layered on the first substrate layer (at least Figure 5); and a second substrate layer (502, off light redirection wedge) layered on the media layer (at least Figure 5), wherein: the first substrate layer has a first surface at the media layer (bottom surface of 418, TIR wedge, which is adjacent to the top surface of 420, corrective wedge) and a second surface opposite the first surface (top surface of 418, TIR wedge, which is adjacent to 402, DLP), the first substrate layer has an edge that extends at a non-perpendicular angle from the first surface to the second surface (left hand surface of 418, TIR wedge, which receives light from 404, light source), the edge is configured to couple, via transmission, image light into the optical waveguide (at least Figure 5, [0233]). Osterhout fails to teach the media layer comprises an output coupler configured to couple the image light out of the optical waveguide, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 2-9 are dependent on claim 1, and are therefore allowable. Regarding claim 10, the closest prior art, Osterhout, see mutatis mutandis above, fails to teach wherein the first waveguide substrate is interposed between the media layer and the coupler duct; and an input coupling prism mounted to the second surface of the coupler duct, wherein the input coupling prism is configured to couple the light into the waveguide through the coupler duct, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 11-19 are dependent on claim 10, and are therefore allowable. Regarding claim 20, the closest prior art, Osterhout, see mutatis mutandis above, fails to teach an output coupler in the media layer, wherein the output coupler is configured to couple light out of the waveguide; and a prism mounted to the second surface of the first waveguide substrate, wherein the prism has an input face extending parallel to and in alignment with the edge of the waveguide, and wherein the input face is configured to couple, via transmission, the light into the waveguide, in a manner that would be appropriate under 35 U.S.C. 102 or 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872